DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2021 has been entered.

Election/Restrictions
Claims 4-11, 15, 17-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected election, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/12/2019.
 
Response to Amendment
The amendment filed on 7/29/2021 has been entered. Claims 1 and 12 are currently amended.  Claims 2, 13, 16, and 19 have been cancelled.  Claims 1, 3-12, 14-15, 17-18, and 20 are pending with claims 4-11, 15, 17-18 and 20 withdrawn from consideration.  Claims 1, 3, 12, and 14 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 5-9, filed on 7/29/2021, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that the prior art Sato does not teach the limitation of “comprising a residual oxidizing agent” and “wherein a residual oxidizing agent concentration in the modified colloidal silica is 1000 ppm by mass or less” in the amended claims 1 and 12.
In response, the current application describes the oxidizing agent including nitric acid, hydrogen peroxide, and potassium permanganate [0043 spec.].  The Sato reference teaches the use of an acidic compound such as nitric acid in amounts of 0.01-3 wt% [0034-0035], equivalent to 100-30,000 ppm, overlapping the claimed 1000 ppm or less.  Alternatively, Sato teaches the use of an oxidizer like hydrogen peroxide or potassium permanganate in amounts of 0.01-10 wt% [0044, 0047], equivalent to 100-100,000 ppm, overlapping the claimed 1000 ppm or less.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
Applicant uses Sato’s example of 200 g of 31% hydrogen peroxide for the argument that Sato’s residual amount of hydrogen peroxide would be 47,000 ppm, exceeding the claimed 1000 ppm.  In response, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments; and patents are relevant as prior art for all they contain; nonpreferred and alternative embodiments constitute prior art (see MPEP 2123). 

Applicant's argument, see page 9, filed on 7/29/2021, with respect to double patenting rejection has been fully considered and is persuasive.  The double patenting rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (JP 2013-041992), hereinafter “Sato”, an English translation submitted on 7/18/2017 is reference here.
Regarding claim 1, Sato teaches a modified colloidal silica obtained my modifying colloidal silica [0021-0024].
Sato does not specifically state the claimed distribution ratios relative to a volume average particle size based on Heywood diameter. The Office realizes that all of the claimed effects or physical properties are not positively stated in Sato. However, Sato teaches all of the claimed ingredients, within the claimed amounts, and prepares the composition by substantially identical means of reducing the alcohol concentration to 1 wt% or less by repeated rotary evaporation and replacement of the alcoholic solvent with water up to and including when a dry powder is formed which has been interpreted as being <1 wt% alcohol solvent [0030, 0058]. The instant specification teaches that the claimed particle size distribution occurs during this claimed process step of reducing the alcohol content to < 1 wt% [0025 spec.]. Since Sato teaches the claimed process step indicated by applicant to be responsible for the claimed property, it has been held inherent that the composition of Sato would have the required particle size distribution properties. “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP § 2112.01 (I-Il). If it is applicant's position that this is not the case: (1) evidence would need to be presented to support applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain a composition with the required particle size distribution.
Alternatively, Suenaga teaches a narrow particle size distribution wherein substantially all of the particles are within a narrow range of less than 10% from the mean particle size [0029-0030].  Suenage teaches that the narrow particle size distribution contributes to the benefit of improving the surface smoothness of the substrate [0025].  Sato and Suenaga are analogous art in that they are concerned with the same field of endeavor, namely colloidal silicas used as abrasives for mechanical polishing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato in view of Suenage to ensure a narrow particle size distribution in Sato (if not already inherent) for the benefit of improving the surface smoothness of the substrate.
The current application describes the oxidizing agent including nitric acid, hydrogen peroxide, and potassium permanganate [0043 spec.].  The Sato reference teaches the use of an acidic compound such as nitric acid in amounts of 0.01-3 wt% [0034-0035], equivalent to 100-30,000 ppm, overlapping the claimed 1000 ppm or less.  Alternatively, Sato teaches the use of an oxidizer like hydrogen peroxide or potassium permanganate in amounts of 0.01-10 wt% [0044, 0047], equivalent to 100-100,000 ppm, overlapping the claimed 1000 ppm or less.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claim 3, Sato teaches anionic modification of the colloidal silica particles with sulfonic acid groups [0023].

Regarding claims 12, Sato teaches anionic and cationically modified colloidal silicas [0036]. The surfactants in Sato are in the same composition as the silica and have been interpreted as modifying the silica since they are in the same composition and there would naturally be at least some degree of modification.
Sato does not specifically state the claimed distribution ratios relative to a volume average particle size based on Heywood diameter. The Office realizes that all of the claimed effects or physical properties are not positively stated in Sato. However, Sato teaches all of the claimed ingredients, within the claimed amounts, and prepares the composition by substantially identical means of reducing the alcohol concentration to 1 wt% or less by repeated rotary evaporation and replacement of the alcoholic solvent with water up to and including when a dry powder is formed which has been interpreted as being <1 wt% alcohol solvent [0030, 0058]. The instant specification teaches that the claimed particle size distribution occurs during this claimed process step of reducing the alcohol content to < 1 wt% [0025 spec.].   Since Sato teaches the claimed process step indicated by applicant to be responsible for the claimed property, it has been held inherent that the composition of Sato would have the required particle size distribution properties. “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP § 2112.01 (I-Il). If it is applicant's position that this is not the case: (1) evidence would need to be presented to support applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain a composition with the required particle size distribution.
Alternatively, Suenaga teaches a narrow particle size distribution wherein substantially all of the particles are within a narrow range of less than 10% from the mean particle size [0029-0030].  Suenage teaches that the narrow particle size distribution contributes to the benefit of improving the surface smoothness of the substrate [0025].  Sato and Suenaga are analogous art in that they are concerned with the same field of endeavor, namely colloidal silicas used as abrasives for mechanical polishing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato in view of Suenage to ensure a narrow particle size distribution in Sato (if not already inherent) for the benefit of improving the surface smoothness of the substrate.
The claimed property of adhesion to SiN or aluminosilicate glass for the respective anionic and cationic embodiments is not measured by Sato, it has been interpreted as being inherent because the modified colloidal silica of Sato meets the structural and compositional limitations of the claim language, and these properties are indicated by applicant to naturally flow from the claimed modified silicas. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 (Il).
The current application describes the oxidizing agent including nitric acid, hydrogen peroxide, and potassium permanganate [0043 spec.].  The Sato reference teaches the use of an acidic compound such as nitric acid in amounts of 0.01-3 wt% [0034-0035], equivalent to 100-30,000 ppm, overlapping the claimed 1000 ppm or less.  Alternatively, Sato teaches the use of an oxidizer like hydrogen peroxide or potassium permanganate in amounts of 0.01-10 wt% [0044, 0047], equivalent to 100-100,000 ppm, overlapping the claimed 1000 ppm or less.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claim 14, Sato does not use any metallic ingredients during the preparation of the silica [0058]. The composition has been interpreted as possessing less than 1 ppm by mass.

Claim(s) 1, 3, 12 and 14 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2013-041992) in view of Suenaga et al (US 2004/0127147).
Regarding claim 1, Sato teaches the modified colloidal silica in claim 1 as stated above.
Sato does not specifically state the claimed distribution ratios relative to a volume average particle size based on Heywood diameter. 
However, Suenaga teaches a narrow particle size distribution wherein substantially all of the particles are within a narrow range of less than 10% from the mean particle size [0029-0030].  Suenage teaches that the narrow particle size distribution contributes to the benefit of improving the surface smoothness of the substrate [0025].  Sato and Suenaga are analogous art in that they are concerned with the same field of endeavor, namely colloidal silicas used as abrasives for mechanical polishing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato in view of Suenage to ensure a narrow particle size distribution in Sato (if not already inherent) for the benefit of improving the surface smoothness of the substrate.
The current application describes the oxidizing agent including nitric acid, hydrogen peroxide, and potassium permanganate [0043 spec.].  The Sato reference teaches the use of an acidic compound such as nitric acid in amounts of 0.01-3 wt% [0034-0035], equivalent to 100-30,000 ppm, overlapping the claimed 1000 ppm or less.  Alternatively, Sato teaches the use of an oxidizer like hydrogen peroxide or potassium permanganate in amounts of 0.01-10 wt% [0044, 0047], equivalent to 100-100,000 ppm, overlapping the claimed 1000 ppm or less.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claim 3, Sato teaches anionic modification of the colloidal silica particles with sulfonic acid groups [0023].

Regarding claims 12, Sato teaches anionic and cationically modified colloidal silicas [0036]. The surfactants in Sato are in the same composition as the silica and have been interpreted as modifying the silica since they are in the same composition and there would naturally be at least some degree of modification.
Sato does not specifically state the claimed distribution ratios relative to a volume average particle size based on Heywood diameter.
However, Suenaga teaches a narrow particle size distribution wherein substantially all of the particles are within a narrow range of less than 10% from the mean particle size [0029-0030].  Suenage teaches that the narrow particle size distribution contributes to the benefit of improving the surface smoothness of the substrate [0025].  Sato and Suenaga are analogous art in that they are concerned with the same field of endeavor, namely colloidal silicas used as abrasives for mechanical polishing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato in view of Suenage to ensure a narrow particle size distribution in Sato (if not already inherent) for the benefit of improving the surface smoothness of the substrate.
The claimed property of adhesion to SiN or aluminosilicate glass for the respective anionic and cationic embodiments is not measured by Sato, it has been interpreted as being inherent because the modified colloidal silica of Sato meets the structural and compositional limitations of the claim language, and these properties are indicated by applicant to naturally flow from the claimed modified silicas. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 (Il).
The current application describes the oxidizing agent including nitric acid, hydrogen peroxide, and potassium permanganate [0043 spec.].  The Sato reference teaches the use of an acidic compound such as nitric acid in amounts of 0.01-3 wt% [0034-0035], equivalent to 100-30,000 ppm, overlapping the claimed 1000 ppm or less.  Alternatively, Sato teaches the use of an oxidizer like hydrogen peroxide or potassium permanganate in amounts of 0.01-10 wt% [0044, 0047], equivalent to 100-100,000 ppm, overlapping the claimed 1000 ppm or less.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claim 14, Sato does not use any metallic ingredients during the preparation of the silica [0058]. The composition has been interpreted as possessing less than 1 ppm by mass.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762